                       IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN THE MATTER OF:                        )                     CASE NO. 20-51930
                                         )                     CHAPTER 7
ZACHARY ROBERT FRIESS                    )                     JUDGE KOSCHIK
TIFFANY N. FRIESS                        )
                                         )
Debtors                                  )

                  MOTION & NOTICE TO CONVERT TO PROCEEDINGS
                         UNDER CHAPTER 13 OF TITLE 11

        Now come the Debtors, Zachary Robert Friess I and Tiffany N. Friess, by and through

counsel, and pursuant to 11 U.S.C. § 706(a) and Rules 1017, 2002 and 9013 of the Federal Rules

of Bankruptcy Procedure, hereby move this Court to convert these proceedings to a proceeding

under Chapter 13 of Title 11 of the United States Code (the "Bankruptcy Code").

        The Debtors state that pursuant to Section 706(a) of the Bankruptcy Code, the Debtors

may convert a case under this chapter to a case under chapter 13 of this Title 11 at any time. The

Debtors’ case has not been previously converted under 11 U.S.C. §706, 1112, or 1307. Further,

upon information and belief, the Debtors are eligible to be debtors under chapter 13 of Title 11.

        It is hereby requested that the Court issue an Order converting this case to a Chapter 13

and that the matter proceed under the provisions of Chapter 13 of the Bankruptcy Code; without

a hearing pursuant to Local Bankruptcy Rule 9013-1, unless a Response is filed or a hearing is

requested within twenty-one (21) days after service of this Motion and for such other further

relief as is just and equitable.

                                               Respectfully submitted,

                                               /s/ STEVEN J. HEIMBERGER
                                               STEVEN J. HEIMBERGER
                                               Registration No. 0084618
                                               50 South Main Street, 10th Floor
                                               Akron, Ohio 44308
                                               (330) 434-3000
                                               (330) 434-9220 (fax)
                                               sheimberger@rlbllp.com
                                                    1


20-51930-amk        Doc 23         FILED 01/15/21       ENTERED 01/15/21 11:54:33      Page 1 of 6
                   NOTICE OF MOTION FOR CONVERSION FROM A
                          CHAPTER 7 TO A CHAPTER 13

       The debtors have filed papers with the court seeking a conversion to a chapter 13, a copy
of which is attached.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

       Parties in interest shall take notice that any party wishing to object to said motion
have twenty-one (21) days, or such other time fixed by the Federal Rules of Bankruptcy
Procedure or statute or as the Court may order, after service is filed and serve a response
or request for hearing. If no response or request for hearing is timely filed with the Court
and served upon counsel for the movant, the Court may grant the relief requested in the
motion without a hearing.

        If you do not want the court to approve the Motion without holding a hearing, or if you
want the court to consider you views on the Motion, then on or before February 5, 2020, you or
your attorney must:

       File with the court a written objection or response to:

                                   Clerk, United States Bankruptcy Court
                                            2 South Main Street
                                             Akron, OH 44308

If you mail your Objection to the court for filing, you must mail it early enough so the Court will
receive it on or before the date stated above.

You must also mail a copy to:

                                         Steven J. Heimberger, Esq.
                                       50 South Main Street, 10th Floor
                                             Akron, Ohio 44308

If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the motion or objection and may enter an order granting that relief
without holding a hearing.

Date: January 15, 2020                       Signature:/s/ STEVEN J. HEIMBERGER
                                             Name: Steven J. Heimberger, Esq.
                                                      Attorney for the Debtors




                                                 2


20-51930-amk      Doc 23     FILED 01/15/21          ENTERED 01/15/21 11:54:33        Page 2 of 6
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of January, 2021, a copy of the foregoing motion and
notice was electronically served through the Court’s ECF system to the following:

      Patti H. Bass    ecf@bass-associates.com
      Harold A. Corzin      hcorzin@csu-law.com, ccorzin@aol.com;oh32@ecfcbis.com
      Steven Heimberger       sheimberger@rlbllp.com, 1627@notices.nextchapterbk.com
      United States Trustee     (Registered address)@usdoj.gov


And via regular mail to all parties listed on the attached Creditor Matrix.


                                              /s/ STEVEN J. HEIMBERGER
                                              STEVEN J. HEIMBERGER




                                                 3


20-51930-amk       Doc 23      FILED 01/15/21        ENTERED 01/15/21 11:54:33       Page 3 of 6
                                                                   MATRIX



 AvanteUSA Ltd.
 3600 South Gessner                              Collins Asset Group LLC.                PRA Receivables Management, LLC
 Houston, TX 77063-5357                          Bass & Associates, PC                   PO Box 41021
                                                 3936 E. Fort Lowell Road Suite 200      Norfolk, VA 23541-1021
                                                 Tucson, AZ 85712-1083
 Capital One
 Po Box 30281
 Salt Lake City, UT 84130-0281                   AFS/AmeriFinancial Solutions, LLC.      AFS/AmeriFinancial Solutions, LLC.
                                                 Attn: Bankruptcy                        Po Box 65018
                                                 Po Box 65018                            Baltimore, MD 21264-5018
                                                 Baltimore, MD 21264-5018
 Capital One Auto Finance, a division of Capi
PO Box 60511
 City Of Industry, CA 91716-0511                 AvanteUSA Ltd.                          Capital One
                                                 Attn: Bankruptcy                        Attn: Bankruptcy
                                                 3600 South Gessner Road Ste 225         Po Box 30285
                                                 Houston, TX 77063-5357                  Salt Lake City, UT 84130-0285
 Citibank/The Home Depot
 Po Box 6497
 Sioux Falls, SD 57117-6497                      Capital One Auto Finance                Capital One Auto Finance
                                                 Attn: Bankruptcy                        Credit Bureau Dispute
                                                 Po Box 30285                            Plano, TX 75025
                                                 Salt Lake City, UT 84130-0285
 Comenity/Burlington
 Attn: Bankruptcy
 Po Box 182125                                   Capital One Bank (USA), N.A.            Citibank/The Home Depot
 Columbus, OH 43218-2125                         by American InfoSource as agent         Citicorp Credit Srvs/Cent. Bk dept
                                                 PO Box 71083                            Po Box 790034
                                                 Charlotte, NC 28272-1083                St Louis, MO 63179-0034
 Commonwealth Financial Systems
 Attn: Bankruptcy
 245 Main Street                                 Collins Asset Group                     Collins Asset Group
 Dickson City, PA 18519-1641                     5725 Highway 290 West, Suite 103        Po Box 163614
                                                 Po Box 91059                            Austin, TX 78716-3614
                                                 Austin, TX 78709-1059
(p)FIDELITY NATIONAL COLLECTIONS
885 S SAWBURG AVE SUITE 103
ALLIANCE OH 44601-5905                           Comenity/Burlington                     Commonwealth Financial Systems
                                                 Po Box 182120                           245 Main Street
                                                 Columbus, OH 43218-2120                 Scranton, PA 18519-1641
Capital One Auto Finance
AIS Portfolio Services, PL
4515 N Santa Fe Avenue Dept. APS Oklahoma
City, OK 73118-7901                              Credit One Bank                         Credit One Bank
                                                 Attn: Bankruptcy Department             Po Box 98872
                                                 Po Box 98873                            Las Vegas, NV 89193-8872
                                                 Las Vegas, NV 89193-8873


                                                 (p)FIRST FEDERAL CREDIT CONTROL INC     First PREMIER Bank
                                                 24700 CHAGRIN BLVD                      3820 N Louise Ave
                                                 SUITE 205                               Sioux Falls, SD 57107-0145
                                                 BEACHWOOD OH 44122-5662

                20-51930-amk           Doc 23   FILED 01/15/21         ENTERED 01/15/21 11:54:33      Page 4 of 6
First PREMIER Bank                        Fisher-Titus Medical Center                (p)JEFFERSON CAPITAL SYSTEMS LLC
Attn: Bankruptcy                          272 Benedict Avenue                        PO BOX 7999
Po Box 5524                               Norwalk, OH 44857-2374                     SAINT CLOUD MN 56302-7999
Sioux Falls, SD 57117-5524


MERRICK BANK                              Mercury/FBT                                Mercury/FBT
Resurgent Capital Services                1415 Warm Springs Rd                       Attn: Bankruptcy
PO Box 10368                              Columbus, GA 31904-8366                    Po Box 84064
Greenville, SC 29603-0368                                                            Columbus, GA 31908-4064


Merrick Bank/CardWorks                    Merrick Bank/CardWorks                     Montana Jake LLC
Attn: Bankruptcy                          Po Box 9201                                2197 S. Medina Line Road
Po Box 9201                               Old Bethpage, NY 11804-9001                Wadsworth, OH 44281-9300
Old Bethpage, NY 11804-9001


Paramount Recovery                        Paramount Recovery                         (p)PHOENIX FINANCIAL SERVICES LLC
7524 Bosque Blvd                          Attn: Bankruptcy                           PO BOX 361450
Waco, TX 76712-3772                       Po Box 23369                               INDIANAPOLIS IN 46236-1450
                                          Waco, TX 76702-3369


Pinnacle Credit Services, LLC             Quantum3 Group LLC as agent for            Quantum3 Group LLC as agent for
Resurgent Capital Services                CF Medical LLC                             Credit Corp Solutions Inc
PO Box 10587                              PO Box 788                                 PO Box 788
Greenville, SC 29603-0587                 Kirkland, WA 98083-0788                    Kirkland, WA 98083-0788


(p)RBC                                    Receivables Management Group               Receivables Management Group
PO BOX 1548                               2901 University Av                         Attn: Bankruptcy
MANSFIELD OH 44901-1548                   Columbus, GA 31907-7606                    2901 University Ave. Suite #29
                                                                                     Columbus, GA 31907-7601


Revenue Group                             Revenue Group                              State Collection & Recovery Svc.
3700 Park East Drive                      Attn: Bankruptcy                           136 North Ridge Street, Suite B
Beachwood, OH 44122-4305                  3711 Chester Ave                           Monroeville, OH 44847-9469
                                          Cleveland, OH 44114-4623


Syncb/Levin Furniture                     Syncb/Levin Furniture                      Syncb/PPC
Attn: Bankruptcy                          C/o Po Box 965036                          Attn: Bankruptcy
Po Box 965060                             Orlando, FL 32896-0001                     Po Box 965060
Orlando, FL 32896-5060                                                               Orlando, FL 32896-5060


Syncb/PPC                                 Synchrony Bank                             Synchrony Bank
Po Box 965005                             Attn: Bankruptcy Dept                      Attn: Bankruptcy
Orlando, FL 32896-5005                    Po Box 965060                              Po Box 965060
                                          Orlando, FL 32896-5060                     Orlando, FL 32896-5060


Synchrony Bank                            Synchrony Bank/Care Credit                 Synchrony Bank/Care Credit
C/o Po Box 965036                         Attn: Bankruptcy Dept                      C/o Po Box 965036
Orlando, FL 32896-0001                    Po Box 965064                              Orlando, FL 32896-0001
                                          Orlando, FL 32896-5064


               20-51930-amk     Doc 23   FILED 01/15/21            ENTERED 01/15/21 11:54:33      Page 5 of 6
Synchrony Bank/Gap                      Synchrony Bank/Gap                         Vacationland Fed C U
Attn: Bankruptcy Dept                   Po Box 965005                              2409 E Perkins
Po Box 965060                           Orlando, FL 32896-5005                     Sandusky, OH 44870-5198
Orlando, FL 32896-5060




               20-51930-amk   Doc 23   FILED 01/15/21            ENTERED 01/15/21 11:54:33      Page 6 of 6
